Exhibit 99.1 United States Commodity Index Funds Trust Monthly Account Statements For the Month Ended April 30, 2011 United States Commodity Statements of Income (Loss) Index Fund Total Income Realized Trading Gain (Loss) $ $ Unrealized Gain (Loss) on Market Value of Futures Interest Income ETF Transaction Fees Total Income (Loss) $ $ Expenses Investment Advisory Fee $ $ Brokerage Commissions Tax Reporting Fees Legal Fees Audit Fees Prepaid Insurance Expense Tax Fees Total Expenses Net Gain (Loss) $ $ Statements of Changes in Net Asset Value Net Asset Value Beginning of Period 4/1/11 $ $ Additions Net Gain (Loss) Net Asset Value End of Period $ $ Net Asset Value Per Unit $ Statements of Changes in Units Outstanding Units Outstanding Beginning of Period 4/1/11 Additions Units Outstanding End of Period 4/30/11 To the Unitholders of United States Commodity Index Fund: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statements for the month ended April 30, 2011 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, Sponsor of United States Commodity Index Funds Trust United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
